Exhibit 10.10 TRADEMARK COLLATERAL AGREEMENT THIS TRADEMARK COLLATERAL AGREEMENT (this "Agreement") is executed this 18th day of September, 2013, by and between SkyMall, LLC, a Delaware limited liability company (“Debtor”), with its principal place of business and mailing address at 1520 East Pima Street, Phoenix, Arizona 85034, and SMXE Lending, LLC, a Delaware limited liability company (“Assignee”), with its mailing address of 2525 E. Camelback Road, Suite 850, Phoenix, Arizona 85016. BACKGROUND A.Debtor and Assignee have entered into the Security Agreement dated as of even date herewith (the “Security Agreement”), pursuant to which Debtor has agreed to grant to Assignee a continuing security interest in, and pledge and assign to Assignee, all of Debtor's Collateral (as defined therein). B.In connection with the Security Agreement, Debtor desires to enter into this Agreement to assign and grant to Assignee a lien on and a continuing security interest in the trademarks hereinafter described. NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Debtor assigns, mortgages and pledges to, and grants to Assignee, a lien on and a continuing security interest in, the following property: (i)Each trademark, trademark registration and trademark application listed on Schedule A hereto, and all of the goodwill of the business connected with the use of, and symbolized by, each such trademark, trademark registration and trademark application; and (ii)All proceeds of the foregoing, including without limitation any claim by Debtor against third parties for damages by reason of past, present or future infringement of any trademark, trademark registration or trademark application listed on Schedule A hereto or by reason of injury to the goodwill associated with any such trademark, trademark registration or trademark application, in each case together with the right to sue for and collect said damages; to secure performance of all Liabilities of Debtor as set out in the Security Agreement. Notwithstanding anything herein to the contrary, this Agreement shall not operate as a sale, transfer, conveyance or other assignment to the Assignee of any applications by Debtor for a trademark based on an intent to use the same if and so long as such application is pending without a Statement of Use having been filed and accepted (such pending applications which are based on intent to use being hereinafter referred to collectively as “Intent-To-Use Applications”), but rather, if and so long as Debtor’s Intent-To-Use Application is pending without a Statement of Use having been filed and accepted, then this Agreement shall operate only to create a security interest for collateral purposes in favor of Assignee, for the ratable benefit of Assignee, on such Intent-To-Use Application as collateral security for the Liabilities. When a Statement of Use is filed and accepted by the Trademark Office, then that application shall cease to be partly exempted from this Agreement. Debtor does hereby further acknowledge and affirm that the rights and remedies of Assignee with respect to the assignment, mortgage, pledge and security interest in the trademarks, trademark registrations, and trademark applications made and granted hereby are more fully set forth in the Security Agreement. [SIGNATURE PAGE TO FOLLOW] -1- IN WITNESS WHEREOF, Debtor and Assignee have caused this Trademark Collateral Agreement to be duly executed as of the date and year last above written. SKYMALL, LLC By: SKYMALL INTERESTS, LLC, Sole Member By:/s/ Scott Wiley Name:Scott Wiley Title:CFO SMXE LENDING, LLC By: SMXE LENDING HOLDINGS, LLC, Manager By:/s/ Tina Rhodes-Hall Name:Tina Rhodes-Hall Title:Authorized Representative -2- SCHEDULE A TO TRADEMARK COLLATERAL AGREEMENT U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS FEDERAL TRADEMARK REGISTRATIONS TRADEMARKS FILED SERIAL # REG. DATE REG. # SKY MALL FACTORY OUTLET and Design 7-13-1992 74/293,885 4-26-1994 SKYADPLUS 11-27-1992 74/334,801 11-2-1993 THE WORLD TRAVELER’S SHOPPING MALL 7-13-1992 74/293,888 11-30-1993 THE WORLD’S IN-FLIGHT SHOPPING MALL 7-13-1992 74/293,879 11-23-1993 VIRTUAL DELIVERY 5-17-1994 74/525,603 1-19-1999 PENDING FEDERAL TRADEMARK APPLICATIONS NONE FOREIGN REGISTERED TRADEMARKS COUNTRY TRADEMARKS FILED SERIAL # REG. DATE REG. # Australia SKYMALL 4-22-1999 4-22-1999 Bermuda SKYMALL 5-4-1999 5-4-1999 Brazil SKYMALL 10-6-1999 5-18-2004 Canada SKYMALL 5-19-1999 11-3-2000 TMA536589 Costa Rica SKYMALL 3171-99 6-21-2000 European Community SKYMALL 4-15-1999 4-2-2001 Guatemala SKYMALL 10-24-1999 Hong Kong SKYMALL 6-22-2000 13753/2000 6-22-2000 8505/2002 Hong Kong SKYMALL 5-23-1998 6725/1998 1-24-2000 1527/2000 Japan SKYMALL 11-5-1998 10-94572 1-14-2000 Japan SKYMALL 12-24-1993 Korea, Republic of SKYMALL 11-4-1998 98-9033 12-13-2001 Mexico SKYMALL 5-24-1999 5-24-1999 Mexico SKYMALL 1-12-2001 1-12-2001 Peru SKYMALL 4-29-1999 11-30-1999 Singapore SKYMALL 9-18-1998 T98/09456I 9-18-1998 T98/09456I Switzerland SKYMALL 4-23-1999 4-23-1999 Taiwan SKYMALL 10-9-1998 (87) 49359 11-16-1999 S117767 United Kingdom AIRMALL 4-16-1994 5-26-1995 United Kingdom SKYMALL 7-22-1992 5-13-1994 United Kingdom SKYMALL 2-22-1992 7-22-1994 United Kingdom SKYMALL 2-22-1992 7-22-1994
